Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 24, 2014                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149370(110)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  BRUCE WHITMAN,                                                                    Bridget M. McCormack
           Plaintiff-Appellant,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 149370
  v                                                           COA: 294703
                                                              Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if filed on or before July 15, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 24, 2014